Citation Nr: 1002653	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  03-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from December 
1941 to July 1942 and from April 1945 to March 1946.  The 
Veteran was a prisoner of war from April 10, 1942 to July 16, 
1942.  He died in November 1986.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board previously remanded this matter in March 2004, 
August 2005, October 2006 and July 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was a prisoner of war from April 10, 1942 to 
July 16, 1942.

2.  The Veteran died in November 1986.  A death certificate 
on file lists the cause of the Veteran's death as acute 
myocardial infarction and cor pulmonale.

3. The Veteran was not service connected for any disabilities 
during his lifetime.

4.  Cardiovascular disease was not manifested in service, or 
in the initial year following separation from service.

5.  There is no evidence that the Veteran was diagnosed with 
arteriosclerotic heart disease, ischemic heart disease or 
coronary artery disease in his lifetime.

6.  The claim for service connection for the cause of the 
Veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
Veteran's military service, or any disability related 
thereto, and his death.
CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In an April 2004 letter, the RO notified the appellant of the 
evidence necessary to substantiate her claim.  The April 2004 
letter explained what evidence VA would be responsible for 
obtaining and what evidence VA would assist the appellant in 
obtaining.

A September 2009 letter provided notice of how VA determines 
disability ratings and effective dates.  
The Board notes that the VCAA letter was not provided prior 
to the initial unfavorable rating decision and thus did not 
comply with the timing requirements set forth in Pelegrini.  
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit held that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim in an SSOC is sufficient to cure 
a timing defect.  The RO provided VCAA notice in April 2004, 
and the appellant's claim was readjudicated in an April 2005 
SSOC.  

Regarding the duty to assist, the VA made reasonable efforts 
to obtain the relevant records identified by the appellant.  
The appellant reported that the Veteran received treatment at 
Clark Air Force Base Hospital.  The Appeals Management Center 
(AMC) attempted to obtain the records from the NPRC.  A 
response from the NPRC indicated that the records are not 
available and was destroyed in the 1973 fire at the NPRC.   
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile.  38 
C.F.R. § 3.159(c)(2).   In light of the response from the 
NPRC, it is not necessary to make additional attempts to 
obtain treatment records from Clark Air Force Base.

The Board notes that the RO did not provide a VA examination 
for this claim.   In  McLendon v. Nicholson, 20 Vet. App. 79 
(2006),  the Court held that in disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, a VA examination 
is not required.  There is no evidence that indicates that 
the conditions that caused the Veteran's death manifested 
within an applicable presumptive period or are otherwise 
associated with service, and the record on appeal contains 
sufficient evidence to decide the claim.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

The cause of the veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a) (2009).

For a service-connected disability to be considered the 
principal or primary cause of death, it must be singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b) (2009).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2009).
Applicable law provides that service connection will be 
granted for a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
That an injury occurred in service alone is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic diseases (including ischemic heart disease) 
may be presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases (to 
include beriberi) shall be service-connected if manifested to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service, even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. §§ 1101, 1110, 
1112(b), 1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  
The term beriberi includes beriberi heart disease and 
ischemic heart disease if the former POW experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c), 
Note.  In October 2004, VA promulgated liberalizing issue 
that added atherosclerotic heart disease to the presumptive 
diseases that can be service-connected in former POWs 
interned for any period of time.  69 Fed. Reg. 60089 (October 
7, 2004).  Atherosclerotic heart disease encompasses 
arteriosclerotic heart disease, ischemic heart disease, 
coronary artery disease, and other diseases that may be 
described by a more specific diagnosis.  Id.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A death certificate on file indicates that the Veteran died 
on December 2, 1986, at the age of 65.  The primary cause of 
death was listed as acute myocardial infarction cor 
pulmonale.  At the time of the Veteran's death, service 
connection was not in effect for any disabilities.  

The Veteran had recognized guerilla service from December 
1941 to July 1942 and from April 1945 to March 1946.  He was 
a prisoner of war from April 10, 1942 to July 16, 1942. 

The service treatment records do not reflect any diagnoses of 
or treatment for a heart condition.  Normal cardiovascular 
findings were noted on the Veteran's separation examination.  

Service connection is not warranted under the provisions of 
38 C.F.R. § 3.309(a), as there is no evidence that 
cardiovascular disease manifested to a compensable degree 
within one year of separation from service.  

The claims file does not contain any evidence that 
atherosclerotic heart disease manifested to a compensable 
degree during the Veteran's lifetime.  Accordingly, service 
connection for the cause of the Veteran's death is not 
warranted under the provisions of § 3.309(c).  

The Board finds that service connection for the cause of the 
Veteran's death is not warranted on a direct basis, as the 
record does not contain medical evidence of a causal 
relationship between the cause of death listed on the 
Veteran's death certificate, acute myocardial infarction cor 
pulmonale, and service.   See Hickson, supra.  

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the appellant's claim 
for service connection for the cause of the Veteran's death.  
The Veteran was not service-connected for any disabilities.  
There is no basis for a grant of service connection on a 
presumptive basis, as the record does not demonstrate that 
atherosclerotic heart disease manifested to a compensable 
degree during the Veteran's lifetime.  Service connection is 
not warranted on a direct basis, as there is no medical 
evidence linking the condition that caused the Veteran's 
death to service.  While we sympathize with the appellant's 
loss of her husband, the Board finds that the Veteran's death 
was not related to service or a service-connected disability.  
As the preponderance of the evidence is against the claim, 
reasonable doubt may not be resolved in the appellant's 
favor.


ORDER


Service connection for the cause of the Veteran's death is 
denied. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


